Title: To James Madison from Carlos Martínez de Yrujo, 19 June 1801
From: Yrujo, Carlos Martínez de
To: Madison, James


Sir
Philadelphia 19 June 1801.
After having given you three days ago the information and circumstances you wished to be possessed of relative to the armed Spanish vessel (letter of marque) called Sta. Escolastica which some time ago entered this port, with an English prize, on her voyage from Buenos Ayres, I am informed that the Collector of the Customs of this port not only wishes to cause the English prize immediately to depart from the port, but that he has ordered a suppression of the unloading of the cargo of La Escolastica, composed principally of articles of that Spanish colony, and which have nothing to do with the English prize. The said Spanish vessel was bound to the Havana; but having suffered a severe storm from the S. W. in the latitude where she proposed to direct her course for the said destination, through the old passage, the said storm forced her too far to the North, and finding herself, with much damage, in the Gulph stream, it was judged too hazardous to attempt to tack in order to enter the Havana, and it was consequently determined to come to this port to repair the vessel, without which she cannot go to sea again. To repair the vessel and that the interests of the owners may not suffer, the cargo was begun to be unloaded, in order to its being sent to the Havana in American vessels. Under these circumstances, the Collector has ordered the unloading to be suspended as I have said; and I can do no less than manifest to you, that not only this proceeding is injurious to the owners, considering the season of the year, the nature of the articles composing the cargo and the necessity of landing them in order to make the necessary repairs, but that in my opinion it is a manifest violation of the 8th article of the treaty existing between the King my master and the United States of America, as well as of the indisputable right which His Majesty’s subjects have, to introduce and dispose of their property, how and when they think proper, in conformity with the rules established by the laws of the country.
Well persuaded that reflections or comments are unnecessary, upon the justice with which I implore the protection of the American Government, in favor of those rights which benefit, in this case, the subjects of H. C. M. who are in any wise interested in this business, I abstain from making all the observations I might, always flattering myself that the President will think proper to order the unloading of the Spanish vessel and the Spanish produce in her to be continued; and that he will preserve in force and vigor the stipulation of the said 8th. article of the Spanish treaty: and on my part I shall continue to accelerate the departure of the English prize, which is all that in my opinion the Chargé des Affaires of England can claim with any degree of Justice. I repeat &c.
 

   
   Translation of RC (DNA: RG 59, NFL, Spain, vol. 2). RC in Spanish; this is Wagner’s translation as it appears in the margin. Docketed by Wagner as received 23 June.


